Title: To Thomas Jefferson from Timothy Pickering, 24 February 1806
From: Pickering, Timothy
To: Jefferson, Thomas


                        
                            Sir,
                            City of Washington Feby. 24. 1806.
                        
                        Accustomed to act as a sense of duty urges; as most would think, with too little regard to personal
                            consequences: particularly, having sometimes expressed my sentiments to public and to private men, on subjects of public
                            moment, or of their individual interest, at the hazard of giving them offence: and impelled by the dangers of a measure of
                            great national concern, the interdiction of all commerce with St. Domingo,—now pending in the House of Representatives,
                            whose fiat will to-morrow make it a law; I take the liberty to address You. For it is well understood to be a measure
                            which, if you did not originate, you certainly approve, and are solicitous to have immediately adopted. Your son-in-law,
                            Mr. Eppes, this day told the House, that the French Government demanded (in the English meaning of the word) the enacting
                            of such a law; and that to render it acceptable, it must be promptly passed. This sentiment, Sir, publicly expressed by
                            your son-in-law, living under your roof, and in your daily conversation, is unavoidably, as well by your friends as by your
                            political enemies, traced up to you as its source: and the measure in question, tho’ apparently originating in the Senate,
                            & presented in the ordinary form of a law for your approbation, will be pronounced yours: and you will be held
                            responsible, in more than your executive capacity, for all its consequences. These consequences, I am persuaded, have
                            either not been thought of, or not duly weighed by many whose vote is to give efficiency to the project.
                        Dessalines is pronounced by some to be a ferocious tyrant: but whatever atrocities may have been committed
                            under his authority, have they been surpassed—have they been equalled, in their nature (in their extent they are
                            comparatively nothing) those of the French revolution? When “infuriated men were seeking (as you once said) through blood
                            and slaughter, their long lost liberty?”—If this could ever be an apology for Frenchmen, will it not apply, with ten-fold
                            propriety & force, to the rude Blacks of St. Domingo?—If Frenchmen, when more free than the subjects of any monarchy in
                            Europe, the English excepted,—and only seeking greater freedom, the political liberty of Englishmen, or of Citizens of the
                            United States,—could find in you an apologist for cruel excesses of which the world had furnished no example,—are the
                            hapless, the wretched Haytians (“guilty”, indeed, “of a skin not coloured like our own” but) emancipated, and by a great
                            National Act declared Free; after enjoying freedom many years; having maintained it in arms—resolved to live free or die;
                            are these men, not merely to be abandoned to their own efforts, but to be deprived of those necessary supplies which for a
                            series of years they have been accustomed to receive from the U States, and without which they cannot subsist? And are
                            they to be thus deprived, not by the operations of an enemy with whom they wage war, but by the direct agency of a neutral
                            power?—All the world know, Sir, that the Haytians, tho’ declared revolted subjects of France, are in the actual possession
                            of independence; that they are engaged in a civil war; and therefore that those powers who intend to maintain their
                            neutrality, are bound to act towards them with impartiality. This, Sir, was the prevailing opinion of a great majority in
                            the Senate, as well during the last as the present session. And we have been well informed that the lawfulness of the
                            commerce now proposed to be interdicted, has been vindicated by the administration, since their receipt of Talleyrand and
                            Turreau’s letters. We wished to be possessed of this vindication: but a majority put their negative on the call: some of
                            them giving, afterwards, in conversation, this reason—that the letter from Mr. Madison to Genl. Turreau, proving the
                            legality of the commerce, under the law of nations, might hazard the passing of the bill!
                        But I am entering on too wide a field. Time would fail me to do more than intimate the great public mischiefs
                            which will result from the measure—I was going to say under consideration—I should say, before the House.
                        What would be the feelings of the Government of Hayti, on receiving a copy of the act of Congress,
                            interdicting all our commercial intercourse with their ports? And what will be their rights under the law of nations?
                            Seeing We, by an act of Government, take part with their enemies, to reduce them to submission by starving them!
                        Many vessels and citizens of the U. States are now in the ports of Hayti, with much property, and
                            considerable debts due on contracts with that government. These will of course be seized and confiscated. What fate will
                            await our fellow citizens, if Dessalines be half as ferocious as some advocates of the bill represent him, God only knows.
                            But if they escape with their lives, will our own government indemnify them and others trading to that island, for the
                            vast loss of property of which this voluntary act of Government will deprive them? A property thus exposed to seizure in a
                            lawful commerce, previously allowed, & justified by the Government?
                        Has it been considered that all commerce with our own port of New-Orleans—with Cuba—with the Spanish Main
                            lying on the gulph of Mexico—and with Jamaica—all together amounting to many millions of dollars value annually, will
                            pass, as it were, before the very doors of Hayti; & thus be exposed to easy and certain capture? Has the necessity of
                            equipping immediately, a naval force to protect that extensive commerce been contemplated?—Mr. McCreary, a merchant and
                            member from Baltimore, this day stated in the House, that property to the amount of ten millions of dollars would be thus
                            exposed to capture by the Haytian cruisers. And will any one, as weakly as fondly imagine, that cruisers under that flag
                            will not swarm in those seas? Independently of the vessels he already possesses, will not Dessalines invite all the
                            privateers, licensed & unlicensed, which have so long infested those seas & preyed upon our commerce, to resort to his
                            ports, assured of protection under his flag and commission? And are you ready, Sir, to fit out a fleet of armed vessels,
                            and in effect to render the U States a party in the war, to repress those cruisers, and protect our trade? And if this be
                            not done, are you prepared to encounter the reproaches of your fellow citizens who from Maine to Georgia are engaged in
                            the commerce which will thus be exposed to destruction?
                        All these I view as direct and certain consequences of the bill in question, if it become a law. I have not
                            time to speak of the disgrace which its passage will stamp on the Government of the U States: on Congress, indeed, for
                            its obsequiousness; but primarily and chiefly on You, on whose will (not simply the final act of executive approbation)
                            the measure is known to depend. With an explicit vindication, by the Executive, of the lawfulness of the commerce with
                            Hayti—with open declarations, on the floor of Congress, that it is our right by the law of nations—we tamely yield up
                            this right, we abandon this commerce—at the nod, at the insolent demand of the minister of France! After such a display
                            of tameness, of spaniel servility, shall we have the face to talk of our independence? Of American spirit?—Sir, the moment
                            you sign this act (and you will sign it, if it pass the House of Representatives) you seal the disgradation of your
                            Country, whose honour and dignity are placed in your hands; not to be debased; but to be firmly maintained against the
                            demands, and in defiance of the menaces of any power on earth. One act of submission begets further unwarrantable demands;
                            and every subsequent compliance still further debases the nation, blunts the sense of national honour, and sinks the
                            spirit of the people. While we thus yield obedience to France we shall become the object of her contempt, and the scorn of
                            Europe.—Save then your Country, Sir, while you may, from such ignominy and thraldom. Pause I beseech you. If we must
                            finally yield, and receive a French prefect to rule over us; or, what will be more galling, a President of our own nation,
                            ruling under the auspices & by the permission of France,—let us at least wait ‘till the necessity becomes apparent; that
                            we may find some apology, some consolation, for our abject submission. Ere this, Bonaparte has been driven out of Germany,
                            or perished. The advance of Massena thro’ the Tyrol, or Carniola & Stiria, and the retreat of his Master by that route,
                            may save a remnant of the “Grand Army.” But he must henceforward act on the defensive. When the gallant young monarchs of
                            the great European Powers, instead of leaving the conduct of the war to their captains, exposed to the effects of French
                            intrigue and French gold, and sometimes hesitating about responsibility—in person take the field, and lead their troops
                            to battle: when, too, the immediate object of the war is to reduce the gigantic power of France, actuated by the
                            immesurable ambition of Bonaparte;—hereby manifesting to the world that they think their crowns, and the independence of
                            their nations are at stake; & when therefore they must conquer or die; they will not quit the field, until the object of
                            the war shall be accomplished. And it will be accomplished: altho’ if Bonaparte survive his German invasion, its
                            completion may be delayed.
                        But is nothing to be done, to quiet the complaints of France? Yes: just so much as the law of nations
                            requires. If we do no more,—altho’ she may still complain, she will the more respect.
                        I am not, Sir, to point out to you what, in this case, the law of nations requires of us as a neutral nation.
                            Mr. Talleyrand, in one of his letters, complains that the merchants of the U. States supply the inhabitants of Hayti with
                            provisions and other things of which they stand in need: and says the Emperor & King declares, that all American vessels
                            carrying such supplies, will, if captured, be condemned as “lawful prize.” Be it so: this is his remedy, and the measure
                            of his right. To declare, by proclamation, this state of things, and that the U.S. will not protect their citizens engaged
                            in the commerce with Hayti:—that is, that they will not reclaim from France the vessels and property employed in that
                            commerce, which by French cruisers and tribunals shall be taken & condemned as lawful prize: This seems to me to be the
                            utmost extent of our duty as a neutral nation.
                        It was, Sir, near eleven o’clock, this evening, when I was informed of what occurred to-day in the House,
                            upon the subject of the St. Domingo Bill, and that a majority of only three members procured a postponement till
                            to-morrow. I was alarmed. I had hoped for a strong opposition, and some days delay; during which impending events, if
                            manly and honourable motives failed, might occasion a favourable change, & produce a different way of thinking. But
                            finding that to-morrow the die is to be cast, the thought occurred, that I would make the attempt, however feeble or
                            presumptuous it might be deemed, to arrest the measure, by addressing you. I have written with freedom,—deeply impressed
                            with the importance of the subject, and the urgency of the occasion—but I hope without offence. Nobody is acquainted with
                            the matter: I am the depository of my own secret.
                        Accept my respectful Salutations,
                        
                            Timothy Pickering.
                        
                    